FINAL REJECTION
This is the first office action in response to the above identified patent application filed on 02/11/2022.  Claims 1, 3-8 and 10-22 are currently pending and being examined.

Drawings
The drawings filed on 02/11/2022 have been received and are approved.

Claim Rejections - 35 USC § 112(a) and (b)
Applicant states that one skilled in the art can approach and determine its inherent upper limit, that is, a temperature that the turbine using CMC can endure.  In the case of the instance application it is taken that the inherent upper limit is 1,150 Celsius degrees.  Refer to applicant’s response in paragraphs 1-3 page 8 of the 02/11/2022 response.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the following limitations are not taught by Habib:
wherein a portion of the combustion gas discharged after driving the turbine is branched before being introduced to the heat exchanger and is supplied directly to the air separation unit without additional heating,
and  wherein the combustion gas discharged after driving the turbine has a temperature of 750°C or higher
Examiner respectfully disagrees because as explained in the rejection below, Habib does teach the argued limitations.  Refer to the marked-up figure below provided for clarification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-15, 18 and 19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Habib et al. (US 2017/0234280).
Note: Claims 1 and 8 have been grouped for the rejection because these claims recite the same subject matter and limitations.

    PNG
    media_image1.png
    980
    764
    media_image1.png
    Greyscale


In regards to Independent Claims 1 and 8, and with particular reference to Figure 1I, Habib et al. discloses [a direct-fired supercritical carbon dioxide; Preamble] power generation system (abstract states the system is used to generate power) comprising: 
a combustor (combustor shown but not labeled in this figure, in the other figures it is labeled as element 108) for burning hydrocarbon fuel 122s and oxygen 120s; 
a turbine 106 driven by combustion gas discharged from the combustor; 
a heat exchanger 112 for cooling combustion gas (124s branch 2, refer to marked-up figure above) discharged after driving the turbine, by heat exchange with combustion gas (124s branch 1, refer to marked-up figure above; 124s branch 2 transfer heat to 128s which then exchanges heat with 124s branch 1; pars. 129, 130) recycled and supplied to the combustor; and 
an air separation unit 102 for separating air to produce oxygen 120s, 
wherein a portion (124s portion branched DIRECTLY into the ASU 102) of the combustion gas discharged after driving the turbine is branched before being introduced to the heat exchanger and is supplied DIRECTLY to the air separation unit 102 without additional heating (no additional heating in this line prior to entering the ASU, refer to marked-up figure above),
and wherein the combustion gas discharged after driving the turbine has a temperature of 750 Celsius degrees or higher (par 129 states after expanding the temperature could be as high as 1000 degrees Celsius which is higher than 750 degrees; also, the claimed value 750 degrees Celsius is within the temperature range of the prior art).
 direct-fired supercritical carbon dioxide” is read as intended use by the examiner and is given little patentable weight. (see MPEP 2111.02(II)).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Regarding dependent Claims 3, 10, 15 and 19, Habib discloses wherein the combustion gas discharged from the combustor has a temperature of 1,1500C or higher (par 129 states prior to expanding the temperature could be as high as 2000 degrees Celsius which is higher than 1150 degrees; also, the claimed value 1150 degrees Celsius is within the temperature range of the prior art).
Regarding dependent Claims 4 and 11, Habib discloses wherein the air separation unit 102 is an ion transport membrane unit (par. 61).
Regarding dependent Claims 5 and 12, Habib discloses wherein combustion gas supplied to the air separation unit is used as sweeping gas at an ion transport membrane (last 5 lines in par. 9).
Regarding dependent Claims 6 and 13, Habib discloses wherein combustion gas used as the sweeping gas is mixed with oxygen generated at the ion transport membrane and is supplied to the combustor (last 5 lines in par. 9; and par. 137).
Regarding dependent Claims 14 and 18, , Habib discloses wherein the combustion gas discharged after driving the turbine has the temperature of 750°C (par 129 states after expanding the temperature could be as high as 1000 degrees Celsius , the claimed value 750 degrees Celsius is within the temperature range of the prior art)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Habib in view of Kirby (US 2017/0183782).
Habib teaches the invention as claimed and as disclosed but is silent about the turbine formed of a ceramic matrix composite.
Kirby teaches that turbine components made of ceramic matrix composites are an attractive alternative to nickel-based super alloys because of their high temperature capability and light weight (par. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the turbine components in Habib of ceramic matrix composites, as taught by Kirby because of their high temperature capability and light weight (par. 5 in Kirby).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Allowable Subject Matter
22.	Claims 16, 17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741